                                          Case 5:18-cv-05623-BLF Document 245 Filed 08/20/21 Page 1 of 2




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         RONALD CHINITZ, and others,                         Case No. 18-cv-05623-BLF (NC)
                                  11
                                                       Plaintiffs,                           ORDER DENYING
Northern District of California




                                  12                                                         DEFENDANT’S DISCOVERY
 United States District Court




                                                v.                                           REQUEST
                                  13
                                         INTERO REAL ESTATE SERVICES,                        Re: ECF 241
                                  14
                                                       Defendant.
                                  15
                                  16
                                  17          On August 18, 2021, the parties filed a joint discovery letter brief regarding a
                                  18   dispute over subpoenas that Defendant Intero Real Estate Services seeks to serve on non-
                                  19   party Zillow Group, Inc. ECF 241. The Court first notes that this discovery request is
                                  20   untimely; the deadline for the parties to serve subpoenas was June 21, 2021. When faced
                                  21   with an untimely discovery request, the Court may still grant the request for good cause.
                                  22   McIntosh v. Wells Fargo Bank, NA, 667 Fed. Appx. 245, 245 (9th Cir. 2016). However,
                                  23   Intero fails to demonstrate good cause.
                                  24          Intero claims that the subpoenas are necessary to show that Plaintiffs took steps in
                                  25   connection to selling their homes. See ECF 241 at 2. Intero asserts that this fact would
                                  26   bolster its affirmative defenses and undermine Plaintiffs’ credibility. Id. And while this
                                  27   fact may be true, Intero’s statement only provide speculations. Intero claims that its
                                  28   agents–Dominic Nicoli and Jackie Martin–can only get an individual’s information if the
                                          Case 5:18-cv-05623-BLF Document 245 Filed 08/20/21 Page 2 of 2




                                  1    individual fills out a “contact us” form, thus by virtue of the fact that the agents had
                                  2    Plaintiffs’ phone numbers, Plaintiffs must have been seeking to establish a relationship
                                  3    with an agent. Id. But if the agents were able to get Plaintiffs’ information from Zillow,
                                  4    Intero should be able to tell the Court outright, rather than speculating. These
                                  5    considerations lead the Court to believe that this discovery request is a fishing expedition
                                  6    that is not proportional to the needs of the case under Federal Rule of Civil Procedure 26.
                                  7    Accordingly, Intero’s request to serve subpoenas on Zillow is DENIED.
                                  8
                                  9           IT IS SO ORDERED.
                                  10
                                  11   Dated: August 19, 2021                     _____________________________________
                                                                                        NATHANAEL M. COUSINS
Northern District of California




                                  12                                                    United States Magistrate Judge
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      2
